IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2009

                                     No. 08-30806                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



HALLMARK CAPITAL GROUP, LLC, doing business as Paul Davis
Restoration of Southwest Houston

                                                   Plaintiff - Appellee
v.

6320 HAYNE BLVD INC

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:06-CV-1324


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       In this diversity action, 6320 Hayne Blvd., Inc., appeals the judgment,
entered following a two-day bench trial, in favor of Hallmark Capital Group,
LLC.       This action concerns post-Hurricane Katrina emergency repairs by
Hallmark to Appellant’s property.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-30806

      Appellant contends the district court erred by finding no contract existed
between the parties. In the alternative, it contends the district court erred by
awarding Hallmark compensation under the equitable doctrine of actio de in rem
verso (a Louisiana-law term for unjust enrichment) in the absence of sufficiently
detailed proof of Hallmark’s expenses and in an amount greater than the benefit
Appellant derived from Hallmark’s work. In that regard, the district court
awarded far less in damages than the amount sought by Hallmark.
       “On appeal from a judgment after a bench trial, we review the findings
of fact for clear error and the legal issues de novo.” Houston Exploration Co. v.
Halliburton Energy Servs., Inc., 359 F.3d 777, 779 (5th Cir. 2004). Essentially
for the reasons stated in the district court’s detailed and well-reasoned Order
and Reasons of 20 March 2008, the judgment is
      AFFIRMED.




                                       2